ON APPLICATION FOR REHEARING.
GIDEON, J.
In a petition for rehearing plaintiff complains that the court has grievously erred in stating certain facts. It is especially urged that the testimony does not warrant the conclusion found in the opinion to the effect that the public road over which the deceased was traveling was used and maintained largely, if not wholly, for the accommodation of the plaintiff’s employés. In the argument for a rehearing the testimony bearing upon that particular question is set out at length. While we think the record warrants the statement of the court, such statement is not controlling. Neither is it the basis upon which the court rests its opinion. If counsel were right in the conclusion that the court’s judgment was founded on such statement, some justification for counsel’s argument might have a basis in fact. ■The exact contrary is the fact, and it so appears from the opinion;
A statement of assumed facts is made in the argument and counsel seem anxious to know what the judgment of this court would be under such facts. In answer to that sugges*173tion, it is sufficient to say that it will be the duty of this court to determine the’ rights of the parties as in its judgment the law applicable justifies when such facts as assumed are presented. "We reaffirm the statement in the opinion that every case must depend upon its own particular facts. "We have determined the rights of the parties to this proceeding under the facts presented in the record. ■ Nothing is advanced in the petition for a rehearing to justify a different conclusion.
The petition for a rehearing is denied.
CORFMAN, C. J., and WEBER, THURMAN, and FRICK, JJ., concur.